

MONMOUTH AGREEMENT
 
THIS AGREEMENT is dated effective the 12th day of June, 2007.
 
BETWEEN:
 
YVON GAGNE
 
(hereinafter called “Owner”)
 
- and -
 
CROMWELL URANIUM HOLDINGS, INC. an Arizona corporation
 
(hereinafter called “Cromwell”)
 
RECITALS:


A.                Owner owns certain Claims located in the Province of Ontario,
Canada.
 
B.               Cromwell wishes to acquire an undivided one hundred (100%) per
cent interest in such Claims.


C.               Owner is prepared sell Cromwell an undivided one hundred (100%)
per cent interest in such Claims on the terms and conditions hereinafter set
forth.
 
                NOW THEREFORE, in consideration of the premises and the mutual
obligations hereinafter described, and intending to be legally bound, the
parties agree as follows:
 
ARTICLE I
 
INTERPRETATION AND DEFINITIONS

 
Section 1.01    Definitions


As used in this Agreement, the following words and phrases have the following
meanings:
 
(a)    “Affiliate” means any person, partnership, limited liability company,
joint venture, corporation, or other form of enterprise which controls, is
controlled by, or is under common control with a party to this Agreement.
 
(b)    “Agreement” means this agreement as the term is defined in Section 1.03
hereof.
 
1

--------------------------------------------------------------------------------


 
(c)    “Force Majeure” means any event beyond a party's reasonable control
including laws which prohibit a party's ability to comply with its obligations;
action or inaction of civil or military authority; mining casualty; damage to or
destruction of mine, plant or facility; fire; explosion; flood; insurrection;
riot; labour disputes; and acts of God, but does not include a party's inability
to make any payments required under this Agreement.
 
(d)    “Claims” means all mineral rights constituting the claim units marked as
such on Schedule “A” attached to this Agreement.
 
(e)    “NMR” means the net mineral royalty reserved by Owner and calculated in
accordance with Schedule “B: hereto.
 
(f)    “Option” has the meaning given that term by Section 2.01.
 
(g)    “Option Payments” has the meaning given that term by Section 2.01.
 
(h)    “Option Period” means the period of time from the execution of this
Agreement to the exercise, abandonment or termination of the Option in
accordance with the terms and conditions of this Agreement.

 
Section 1.02    Schedules


The following schedules are attached to and form part of this Agreement:
 
(a) Schedule “A” - List of Claims
 
(b) Schedule “B” - Calculation of NMR

 
Section 1.03    Entire Agreement


This agreement and the attached schedules and all properly executed amendments
are hereinafter collectively referred to as this “Agreement”. This Agreement
constitutes the entire agreement between the parties and supersedes all previous
agreements and undertakings relating to the subject matter. The parties
acknowledge that there are no agreements, undertakings, representations,
warranties or conditions collateral to this Agreement except as specifically
stated otherwise in this Agreement.

 
Section 1.04    Caption and Headlines


The division of this Agreement into articles and sections and the insertion of
headings is for convenience of reference only and shall not affect the
interpretation of this Agreement. Any reference to a section or article shall be
a reference to a section or article of this Agreement unless specifically stated
otherwise.


Section 1.05    Extended Meanings


In this Agreement, where the context so requires or permits, the masculine
gender shall include the feminine and neuter genders, the plural shall include
the singular and vice versa, and the words “person” and “persons” shall include
corporations, partnerships, and all other entities of whatever description.
 
2

--------------------------------------------------------------------------------


 
Section 1.06    Currency


In this Agreement all statements of and references to dollar amounts shall mean
Canadian dollars.

 
Section 1.07    Governing Law


This Agreement shall be interpreted in accordance with the laws of the Province
of Ontario, Canada, and the federal laws of Canada as applicable therein.

 
Section 1.08    Severability


If any provision of this Agreement is found invalid, illegal, or incapable of
enforcement by any court of competent jurisdiction, such provision and the
remaining provisions of the Agreement shall continue to be enforceable to the
extent permitted by such court against any person(s) and in any circumstance(s)
other than those to whom it has been found invalid, illegal or incapable of
enforcement.


Section 1.09    Amendments


No amendments to this Agreement shall be of any force and effect unless executed
in writing by all the parties to this Agreement.
 
ARTICLE II
 
GRANT AND EXERCISE OF OPTION
 
Section 2.01    Option


a) Owner hereby agrees to sell Cromwell and Cromwell hereby agrees to Purchase
(the “Purchase”) an undivided one hundred (100%) per cent interest in the Claims
by making the following payments (the “Payments”) to Owner:


a)    $16,000 will be paid to Owner concurrently with the execution of this
Agreement; and


b)    _____ common shares of Cromwell will be issued to Owner by no later than
____ ,2007.


Section 2.02    Completion of Purchase


a)    Owner grants Cromwell an exclusive and irrevocable option (“Option”) to
acquire an undivided one hundred (100%) per cent interest in the Claims by
making the following payments (the “Option Payments”) to the Owner:



 
a)
100,000 common shares of Cromwell will be issued to Owner by no later than __
2007:

 
b)
100,000 common shares of Cromwell will be issued to Owner by no later than ___,
2008;

 
c)
$5,000 will be paid to Owner concurrently with the execution of this Agreement;


 
3

--------------------------------------------------------------------------------


 

 
d)
$15,000 will be paid to Owner by no later than May 14, 2007;

 
e)
$40,000 will be paid to Owner by no later than March 14, 2008;

 
f)
$60,000 will be paid to Owner by no later than March 14, 2009; and

 
g)
$60,000 will be paid to Owner by no later than March 14, 2010.

 
Section 2.02    Exercise of Option

 
The Option shall be automatically exercised and the Claims vested in Cromwell
making all the Option Payments set forth in Section 2.01. Upon exercise of the
Option in accordance with that Section, Cromwell shall have earned and acquired
an undivided hundred (100%) per cent ownership interest in and to the Claims
free and clear of any mortgages, liens, charges, pledges, security interest,
encumbrances and any other claims of any description, but subject to a 3% NMR,
determined and paid in accordance Schedule “B” hereto.

 
b)    The 3% NMR may be partially purchased (the “Buyout”) by Cromwell at any
time (as to 50% thereof leaving Owner with an NMR equal to 1.5%) by Cromwell
paying to Owner $1,500,000. This purchase will not affect any or the NMR that is
otherwise due to Owener at the date of the Buyout.

 
Section 2.03    Results of Prior Exploration Work


Immediately following the execution of this Agreement, Owner shall deliver to
Cromwell all technical data for the Claims in its possession including, but
without limitation, drilling, geophysics and geological information held by
Owner.
 
Should this Agreement be terminated, for whatever reason, prior to vesting, then
Cromwell will return and forward to Owner copies of data and information
received from Owner but Cromwell will not be obliged to return any Claims data
otherwise acquired by Cromwell during the Option Period.
 
Section 2.04    Title
 
Within sixty (60) days following the completion of the Purchase pursuant to
Section 2.02, Owner will provide Cromwell with executed transfers of an
undivided hundred (100%) percent interest in the Claims and will provide any
additional assistance required by Cromwell or its nominee to legally record the
transfers.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES

 
Section 3.01    Representations and Warranties bv Owner


Owner represents and warrants that:
 
(a)
he has all requisite power and authority to perform his obligations under this
Agreement;

 
(b)
all necessary action has been taken by Owner to execute and allow the proper
performance of the terms of this Agreement, and this Agreement constitutes a
valid and binding obligation of Owner enforceable in accordance with its terms;

 
4

--------------------------------------------------------------------------------


 
(c)
to the best of Owner's knowledge the location of each of the Claims on the
ground conforms to the description appearing on records in the appropriate
records office, and the Claims were properly located according to the laws of
Ontario and will be in good standing for at least 180-days days after the
execution of this Agreement;

 
(d)
he has not received notice of any violation of or investigation relating to any
federal, provincial or local environmental or pollution law, regulation or
ordinance with respect to the Claims;

 
(e)
to the best of Owner' s knowledge there are no reclamation liabilities in
connection with the Claims and, in particular, there are no obligations to
monitor or clean up any preexisting mine sites or mine waste dumps or tailings;

 
(f)
his interest in the Claims is free and clear of any mortgages, liens, charges,
pledges, security interests, encumbrances or other claims of any description
and, upon completion of the Purchase by Cromwell, Cromwell will acquire an
undivided one hundred (100%) interest in the Claims free and clear of any
mortgages, liens, charges, pledges, security interests, encumbrances or other
claims of any description; except for the NMR set our in Section 2.02 and
Schedule “B” of this Agreement;

 
(g)
no person or other entity has any right or agreement, option, understanding,
prior commitment or privilege capable of becoming an agreement for the purchase
or acquisition from Owner of any interest in the Claims;

 
(h)
all assessment work required to maintain the Claims in full force and effect has
been performed as of the execution of this Agreement; and

 
(i)
there are no royalties or other latent interests in the Claims owing to any
parties, except as outlined in Section 2.02 and Schedule “B.”

 
Section 3.02    Survival


Owner acknowledges that Cromwell is relying on the representations and
warranties contained in Section 3.01 in entering into this Agreement and that
such representations and warranties are continuing and survive the execution of
this Agreement.

 
Section 3.03    Representations and Warranties bv Cromwell


Cromwell represents and warrants that:
 
(a)
it has been duly incorporated and is a validly subsisting corporation under the
laws of the State of Nevada and has all corporate power and authority to perform
its obligations under this Agreement; and

 
(b)
all necessary corporate action has been taken by Cromwell to authorize the
execution, delivery and performance of this Agreement, and this Agreement
constitutes a valid and binding obligation of Cromwell enforceable in accordance
with its terms.

 
 
5

--------------------------------------------------------------------------------


 
Section 3.04    Indemnitv


Each party will indemnify and save the other party and its directors, officers,
employees, agents, representatives, subcontractors and Affiliates harmless from
all losses, damages, costs, actions, and suits arising out of or in connection
with any breach by that party of any representation, warranty, covenant or
agreement contained in this Agreement. This indemnity shall survive the
termination of this Agreement.
 
ARTICLE IV
 
EXPLORATION AND DEVELOPMENT ACTIVITIES


Section 4.01    Right to Explore and Develop
 
Owner grants to Cromwell, its employees, directors, officers, agents,
representatives and contractors, the exclusive right to enter upon the property
comprising the Claims for the purpose of exploration, development, mining and
such other operations as Cromwell considers necessary during the Purchase
Period, the nature, manner and extent of which operations will be in Cromwell’s
sole discretion.
 
Section 4.02    Conduct of Exploration and Development Work


Cromwell shall perform its exploration and development work on the Property
comprising the Claims in accordance with good mining practice and shall comply
with all applicable laws and regulations.
 
Section 4.03    Installation of Equipment


Cromwell may install, maintain, replace and remove any and all mining machinery,
equipment, tools, and facilities which it may desire to use in connection with
its exploration and development activities on the property comprising the
Claims. Upon termination of this Agreement for any reason, Cromwell shall within
a period of six (6) months following such termination remove its equipment at
its sole cost and expense from the Claims, having Owner’s permission to enter
onto the property comprising the Claims for such purpose.
 
ARTICLE V
 
CROMWELL’S OBLIGATIONS
 
Section 5.01    Reporting
 
By no later than each anniversary of this Agreement, Cromwell shall provide a
copy of any geological report that has been prepared respecting exploration
conducted on the Claims in the previous year.
 
 
6

--------------------------------------------------------------------------------


 
ARTICLE VI
 
ASSIGNMENTS
 
Section 6.01    Assignments


Cromwell shall be entitled to assign its rights and obligations under this
Agreement without the prior written consent of Owner.
 
ARTICLE VII
 
TERMINATION
 
Section 7.01    Cromwell’s Right to Terminate


Cromwell shall have the right to terminate this Agreement and its interest in
the Claims at any time during the Option Period upon written notice to the Owner
thirty (30) days prior to the contemplated termination date.
 
Section 7.02    Termination for Default


If at any time during the Purchase Period, Cromwell fails to duly payor cure any
default in the performance of any obligation of this Agreement within a period
of thirty (30) days after receipt of a default notice from Owner, Owner may
terminate the Option. Exercise of such right by Owner shall be without prejudice
to any other rights or remedies Owner may have at law or in equity as a result
of such default of this Agreement by Cromwell.


ARTICLE VIII
 
FORCE MAJEURE
 
Section 8.01    Suspension of Obligation


If Cromwell is prevented by Force Majeure from timely performance of any of its
obligations under this Agreement (other than the payment of any of the Purchase
Payments), such failure shall be excused and the period for performance and the
Purchase Period shall be extended for an additional period of time equal to the
duration of such Force Majeure. Upon the occurrence and upon the termination of
a Force Majeure, Cromwell shall promptly notify Owner in writing. Cromwell shall
use reasonable efforts to remedy any Force Majeure, but shall not hereunder be
obligated to contest the validity of any law or regulation, nor any action or
inaction of any civil or military authority.
 
7

--------------------------------------------------------------------------------


 
ARTICLE IX
 
MISCELLANEOUS
 
Section 9.01    Notices


Any notice under this Agreement will be given in writing, by delivery in person
to a named representative or by mail or facsimile, properly addressed to each
party. A notice given will be deemed given only when received by the party to
whom such notice is directed; except that any notice given by facsimile properly
addressed to the party, to whom given, shall be deemed given to and received by
the party, to whom directed, 48 hours after such notice is successfully faxed or
ten days after it is mailed, provided there is no postal disruption at the time.
Each party’s address will be the following until such party specifies another
address by written notice:


To Owner:
2060014 ONTARIO LTD.
1390 Government Road North
Timmins, Ontario, Canada
P4N 7C3
Tel.:     
Facsimile:                               


Attention:     


To Cromwell:
CROMWELL URANIUM HOLDINGS, INC.
8655 East Via De Ventura, Suite G200,
Scottsdale, AZ 85258
Tel: TOLL FREE 877-776-3932
Local 480-346-1460
FAX 480-346-1461


Attention: Robert McIntosh


Section 9.02    Area of Influence


Owner agrees that there shall be an area of influence (the “Area of Influence”)
respecting any additional claims staked or recorded by Owner which are
contiguous to the Claims and any such claims will fall under the terms of this
Agreement. In the event that Cromwell acquires addit9ional claims within the
Area of Influence from Owner pursuant to this Section, Cromwell agrees to pay
Owner $100.00 per additional claim unit so acquired.
 
Section 9.03    Relationship of Parties


This Agreement is not intended to create any partnership or agency relationship
between the parties or fiduciary obligations of any description, and this
Agreement shall not be construed so as to render the parties liable as partners
or as creating a partnership, and no party shall be or shall be deemed to be, or
shall hold itself out to be an agent of any other party.
 
8

--------------------------------------------------------------------------------


 
Section 9.04    Successors and Assigns


This Agreement shall be binding upon and inure to the benefit of the respective
successors and permitted assigns of the parties.
 
Section 9.05    Regulatory Approval
 
This Agreement and the obligations of Cromwell hereunder are subject to
regulatory approval, as applicable.
 
Section 9.06    Prior Agreements


The Agreement contains the entire agreement and understanding of the parties and
replaces all prior agreements bearing on the subject matter hereof.


Section 9.07    Counterparts


This Agreement may be executed in counterparts, all of which taken together
shall constitute one and the same instrument and any of the parties hereto may
execute this Agreement by signing any such counterpart.

9

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF the parties make this Agreement effective as of the date
first above written.
 

YVON GAGNE           Per:          /s/ Yvon Gagne        

--------------------------------------------------------------------------------

              CROMWELL URANIUM HOLDINGS, INC.               Per:          /s/
Rob McIntosh        

--------------------------------------------------------------------------------

     



10

--------------------------------------------------------------------------------


 
SCHEDULE A
 
to
 
MONMOUTH AGREEMENT
 
List of Claims


Mining Claims Representing 29 units (District of Mining Division, Monmouth
Township, Ontario, Canada)


944 (4 units) — lot 5 con 7 and lot 6 con 7
945 (1 unit) — lot 7 con 7 (South ½)
946 (2 units) – lot 8 con 7
947 (8 units) – lots 5, 6, 7, and 8 con 6
948 (12 units) – lots 3, 5, 5, 6,7 and 8 con 5
949 (12 units) – lots 3, 4, 4, 6, 7 and 8 con 4

 

i

--------------------------------------------------------------------------------



SCHEDULE B
To
MONMOUTH AGREEMENT


Net Mineral Royalty


Definitions


Where used herein:



 
(a)
“Agreement” means the agreement to which this schedule is attached.

 
(b)
“Claims” means those mineral claims set forth in Schedule “B” to the Agreement.

 
(c)
“Fiscal Period” means a three month period ending on the last day of March,
June, September and December of each calendar year.

 
(d)
“Net Mineral Royalty” or “NMR” means the Revenue received by Cromwell from the
sale of Product from mining operations on the Claims.

 
(e)
“Ore” means any material containing a mineral or minerals of commercial economic
value mined from the Claims.

 
(f)
“Product” means Ore mined from the Claims and any concentrates or other
materials or products derived therefrom; provided that if any such Ore,
concentrates or other materials or products are further treated as part of the
mining operation in respect of the Claims, such Ore, concentrates or other
materials or products shall not be considered to be “Product” until after they
have been so treated.

 
(g)
“Revenue” means gross revenues during each Fiscal Period received by the Royalty
Payer from the sale of Product by the Royalty Payer to the smelter, refiner or
other purchaser, plus any bonuses and subsidies less all penalties, umpire
assaying, assaying, sampling charges, and insurance costs, whether deducted by
such purchaser or otherwise paid or incurred by Royalty Payer. Where revenue
otherwise to be included under this subsection is received by Royalty Payer in a
transaction with a party with whom it is not dealing at arm’s length, the
revenue to be included shall be based on the fair market value under the
circumstances and at the time of the transaction.

 
(h)
“Royalty Interest” means the NMR payable to Royalty Holder pursuant to the
Agreement.

 
(i)
“Royalty Holder” means “Owner, as defined in the Agreement, his heirs, executors
and assigns.

 
(j)
“Royalty Payer” means “Cromwell”, as defined in the Agreement.



Capitalized terms which are not specifically defined in this Schedule shall have
the meaning given to them in the Agreement.


2.    Net Mineral Royalty


For each Fiscal Period, Royalty Payer shall pay Royalty Holder the Royalty
Interest specified by the Agreement, calculated and paid in accordance with the
Schedule.
 
ii

--------------------------------------------------------------------------------


 

 
3.
Calculation of Net Mineral Royalty



The NMR shall be computed at the end of each Fiscal Quarter. On or before the
last day of the first month following each Fiscal Quarter, a statement shall be
furnished setting forth in reasonable detail the computation of the NMR for the
previous Fiscal Quarter and the Royalty Interest due to the Royalty Holder, if
any. Payment for the Royalty Interest due, if any, shall be enclosed with such
statement.



 
4.
Audit



The Royalty Holder, upon written notice to the Royalty Payer shall have the
right to have an independent firm of chartered accountants audit the records
that related to the calculation of the Royalty Interest with twenty-for (24)
months after receipt of each payment described in this Schedule.


The Royalty Holder shall be deemed to have waived any right it may have had to
object to a payment made for any calendar year unless it provides notice in
writing of such an objection within twenty four (24) months after receipt of
each payment. If the parties are unable to resolve any such dispute with sixty
(60) days after receipt of such notice, the dispute shall be resolved by
arbitration.



 
5
Commingling of ore



Before any Products from the Claims are commingled with ores and minerals from
other properties, the Products from the Claims shall be measured and sampled in
accordance with sound mining and metallurgical practices for moisture, metal,
commercial minerals and other appropriate content. Representative samples of the
Products shall be retained by the Royalty Payer and assays (including penalty
substances) and other appropriate analyses of these samples shall be made before
commingling to determine metal, commercial minerals and other appropriate
content. Detailed records shall be kept by Royalty Payer showing measures,
moisture, assays of metal, commercial and other appropriate content and penalty
substances, and gross metal content of the Products. From this information,
Royalty Payer shall determine the amount payable to Royalty Holder from Products
from the Claims commingled with ores and minerals from other properties.
 
iii

--------------------------------------------------------------------------------

